DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHAD HULLFISH,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2872

                         [November 27, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case Nos. 50-2010-CF-001234-AXXX-MB and 50-2010-CF-
002146-AXXX-MB.

  Chad Hullfish, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.